             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 1 of 15




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     THOMAS S.,
 8
                                Plaintiff,           Case No. C20-5083 RAJ
 9
                  v.                                 ORDER REVERSING AND
10                                                   REMANDING DENIAL OF
                                                     BENEFITS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13
           Plaintiff seeks review of the denial of his applications for Supplemental Security
14
     Income and Disability Insurance Benefits. Plaintiff contends the ALJ erred by (1) failing
15
     to apply the “worn-out worker” rule from 20 C.F.R. § 404.1562(a); (2) improperly
16
     evaluating medical opinions from Terilee Wingate Ph.D., Nancy Armstrong, ARNP,
17

18 Pamil Sidhu, M.D., and Elisabeth McCrery, ARNP; and (3) rejecting Plaintiff’s

19 testimony regarding his problems reaching due to a shoulder impairment. See Dkt. 9, p.1.

20 As discussed below, the Court REVERSES the Commissioner’s final decision and

21 REMANDS the matter for further administrative proceedings under sentence four of 42

22 U.S.C. § 405(g).

23
                                         BACKGROUND

     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 1
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 2 of 15




 1          Plaintiff is 55 years old, has a limited education, and has worked as a landscape

 2 laborer. Dkt. 7, Admin. Record (“AR”) 39, 91, 261. On December 1, 2017, Plaintiff

 3 applied for benefits, alleging disability as of May 15, 2016. AR 91–92, 230–39, 241–45.

 4
     Plaintiff’s applications were denied initially and on reconsideration. AR 91–116, 119–
 5
     50. After the ALJ conducted a hearing on February 7, 2019, the ALJ issued a decision
 6
     finding Plaintiff not disabled. AR 25–41, 47–88.
 7
            In his decision, the ALJ found Plaintiff had severe impairments of shoulder
 8
     abnormalities, diabetes, hypertension, obesity, spondylolisthesis, degenerative disc
 9
     disease, vascular disease, major depressive disorder, and posttraumatic stress disorder.
10

11 AR 28. The ALJ found Plaintiff had the RFC to perform light work with additional

12 limitations. AR 31. Plaintiff could perform work that requires no more than occasional

13 climbing of ladders, ropes, or scaffolds, and overhead reaching; “does not require

14 occasional stooping, kneeling, crouching, crawling, or climbing of ramps or stairs;” does

15 not require concentrated exposure to hazards or extreme cold; and allows occasional

16 change between sitting and standing. Id. Plaintiff could perform work consisting of

17
     unskilled tasks, with no more than superficial interaction with coworkers or the general
18
     public. Id.
19
            The Appeals Council denied Plaintiff’s request for review, making the ALJ’s
20
     decision the Commissioner’s final decision. AR 1–3.
21
                                           DISCUSSION
22
            This Court may set aside the Commissioner’s denial of Social Security benefits
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 2
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 3 of 15




 1 only if the ALJ’s decision is based on legal error or not supported by substantial evidence

 2 in the record as a whole. Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020).

 3          A.     20 C.F.R. § 404.1562(a)
 4
            Plaintiff contends the ALJ erred by failing to address the “worn-out worker” rule
 5
     from 20 C.F.R. § 404.1562(a). 1 See Dkt. 9, pp. 3–4. That rule provides:
 6
                    If you have no more than a marginal education, and work experience
 7          of 35 years or more during which you did only arduous unskilled physical
            labor, and you are not working and are no longer able to do this kind of
 8          work because of a severe impairment(s), we will consider you unable to do
            lighter work, and therefore, disabled.
 9
     20 C.F.R. § 404.1562(a) (internal citations omitted).
10
            The parties focus their dispute on whether Plaintiff had a marginal education such
11

12 that the worn-out worker rule would apply. The regulations define marginal education as

13 “ability in reasoning, arithmetic, and language skills which are needed to do simple,

14 unskilled types of jobs. We generally consider that formal schooling at a 6th grade level

15 or less is a marginal education.” 20 C.F.R. § 404.1564(b)(2). The regulations define

16 limited education as “ability in reasoning, arithmetic, and language skills, but not enough

17
     to allow a person with these educational qualifications to do most of the more complex
18
     job duties needed in semi-skilled or skilled jobs. We generally consider that a 7th grade
19
     through the 11th grade level of formal education is a limited education.” 20 C.F.R. §
20
     404.1564(b)(3). The regulations explain formal education may not be meaningful if the
21

22
     1
     The rule also appears at 20 C.F.R. § 416.962(a), for Supplemental Security Income benefits
23 claims. Plaintiff focused his argument on the regulations applicable to Disability Insurance
   benefits claims, so the Court does the same.
     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 3
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 4 of 15




 1 claimant completed it many years before his impairment began. “Therefore, the

 2 numerical grade level that you completed in school may not represent your actual

 3 educational abilities. These may be higher or lower. However, if there is no other

 4
     evidence to contradict it, we will use your numerical grade level to determine your
 5
     educational abilities.” 20 C.F.R. § 404.1564(b).
 6
            The ALJ found Plaintiff had a limited education. AR 39. Plaintiff contends this
 7
     was error despite his admission that he completed eighth grade. See AR 52, 261.
 8
     Plaintiff argues he “is barely literate, with writing skills demonstrably inferior than the
 9
     6th grade level.” Dkt. 9, p. 4. But Plaintiff testified he could pick up a newspaper and
10

11 read an article. AR 66. He testified he had problems with spelling and punctuation, and

12 thought someone “might understand” it if he wrote a simple letter. Id. Plaintiff testified

13 he can add and subtract. AR 67. Given this evidence, Plaintiff has not shown the ALJ

14 erred by applying the general definitions of marginal and limited education, and therefore

15 by not applying the worn-out worker rule. See Ludwig v. Astrue, 681 F.3d 1047, 1054

16 (9th Cir. 2012) (citing Shinseki v. Sanders, 556 U.S. 396, 407–09 (2009)) (holding the

17
     party challenging an administrative decision bears the burden of proving harmful error).
18
            B.     Medical Opinions
19
            As an initial matter, the Commissioner argues new regulations promulgated in
20
     2017 change the standard by which the ALJ’s reasons for rejecting medical providers’
21
     opinions are measured. See Dkt. 13, pp. 4–7, 10–11. The regulations applicable to cases
22
     filed before March 27, 2017 set out a hierarchy for treatment of opinion evidence—
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 4
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 5 of 15




 1 consistent with Ninth Circuit case law—in which more weight was generally given to the

 2 opinion of a treating doctor than to an examining doctor, and more weight to the opinion

 3 of an examining doctor than to a non-examining doctor. See Lester v. Chater, 81 F.3d

 4
     821, 830 (9th Cir. 1996); 20 C.F.R. §§ 404.1527, 416.927. This hierarchy underpinned
 5
     the requirement in the Ninth Circuit that an ALJ must provide clear and convincing
 6
     reasons to reject an uncontradicted doctor’s opinion and specific and legitimate reasons
 7
     where the record contains a contradictory opinion. See Murray v. Heckler, 722 F.2d 499,
 8
     501–02 (9th Cir. 1983); see also Patricia F. v. Saul, No. C19-5590-MAT, 2020 WL
 9
     1812233, at *3 (W.D. Wash. Apr. 9, 2020).
10

11          In 2017, the Commissioner revised agency regulations to eliminate the hierarchy

12 of medical opinions. See Revisions to Rules Regarding the Evaluation of Medical

13 Evidence, 82 Fed. Reg. 5844-01 (Jan. 18, 2017). Under the new regulations, for claims

14 filed on or after March 27, 2017, the Commissioner “will not defer or give any specific

15 evidentiary weight . . . to any medical opinion(s) . . . including those from [the

16 claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a).

17
            The Ninth Circuit has not yet stated whether it will continue to require an ALJ to
18
     provide “clear and convincing” or “specific and legitimate” reasons for rejecting medical
19
     opinions given the Commissioner’s elimination of the hierarchy. The Commissioner’s
20
     new regulations still require the ALJ to explain his or her reasoning, and to specifically
21
     address how he or she considered the supportability and consistency of the opinion. See
22
     20 C.F.R. §§ 404.1520c, 416.920c. Obviously, the ALJ’s reasoning must remain
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 5
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 6 of 15




 1 legitimate, meaning lawful or genuine, see Black’s Law Dictionary (11th ed. 2019), as it

 2 must still be supported by substantial evidence and free from legal error, see Ford, 950

 3 F.3d at 1153–54 (citing Tommasetti, 533 F.3d at 1038). The Court will therefore

 4
     consider whether the ALJ specifically and legitimately explained how he considered the
 5
     supportability and consistency factors regarding the providers’ opinions.
 6
            The Commissioner’s new regulations also reclassify nurse practitioners as
 7
     acceptable medical sources. See 20 C.F.R. §§ 404.1502(a)(7), 416.902(a)(7). The same
 8
     standard for evaluating the ALJ’s rejection of Dr. Wingate’s and Dr. Sidhu’s opinions
 9
     thus applies to evaluating the ALJ’s rejection of Ms. Armstrong’s and Ms. McCrery’s
10

11 opinions.

12                 1.     Dr. Wingate

13          Dr. Wingate examined Plaintiff in June 2016, and again in May 2017. See AR

14 367–75, 413–20. Plaintiff challenges only the ALJ’s evaluation of Dr. Wingate’s

15 opinions from May 2017. See Dkt. 9, pp. 5–6. In May 2017, Dr. Wingate opined

16 Plaintiff had moderate limitations in his ability to understand, remember, and persist in

17
     tasks by following detailed instructions, perform activities with a schedule, maintain
18
     attendance, communicate and perform effectively in a work setting, and complete a
19
     normal workday and week without interruptions from psychologically based symptoms.
20
     See AR 415.
21
            The ALJ found Dr. Wingate’s 2017 opinions “somewhat persuasive.” AR 39.
22
     The ALJ explained Dr. Wingate’s report was consistent with the record, “insofar [sic] it
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 6
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 7 of 15




 1 suggests the claimant is capable of unskilled work with some limitations on social

 2 interactions . . . . However, such evidence does not suggest limitations greater than found

 3 in this decision.” Id.

 4
            Plaintiff contends, based on the RFC, the ALJ rejected Dr. Wingate’s opinion that
 5
     Plaintiff was moderately limited in his ability to complete a normal workday and week
 6
     without interruptions from psychologically based symptoms. Dkt. 9, pp. 5–6. An ALJ in
 7
     effect rejects an opinion when he fails to include in the RFC a limitation that corresponds
 8
     to the opinion. See Dale v. Colvin, 823 F.3d 941, 945 (9th Cir. 2016). But the ALJ need
 9
     not include a functional limitation in the RFC if it would not restrict Plaintiff from any
10

11 work opportunities. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (explaining the RFC

12 describes the most a claimant can do despite physical and mental limitations “that affect

13 what [the claimant] can do in a work setting”). Here, the ALJ reasonably interpreted Dr.

14 Wingate’s opinion as not precluding full-time work. “Even when an agency ‘explains its

15 decision with less than ideal clarity,’ we must uphold it ‘if the agency’s path may

16 reasonably be discerned.’” Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012)

17
     (quoting Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 497 (2004)). Dr.
18
     Wingate noted vocational training or services would minimize or eliminate Plaintiff’s
19
     barriers to employment, and noted Plaintiff may be able to return to job search assistance
20
     once he dealt with his physical issues. AR 415–16. Both findings indicate Plaintiff’s
21
     moderate limitations would not prevent him from working. The ALJ thus reasonably
22
     found Dr. Wingate’s opinions were somewhat persuasive to the extent they did not limit
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 7
              Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 8 of 15




 1 Plaintiff beyond what was set forth in the RFC. AR 39. Plaintiff has failed to show

 2 harmful error. See Ludwig, 681 F.3d at 1054 (citing Shinseki, 556 U.S. at 407–09).

 3                  2.     Ms. Armstrong and Dr. Sidhu
 4
            Ms. Armstrong completed a physical functional evaluation of Plaintiff in July
 5
     2016. See AR 376–80. Ms. Armstrong opined Plaintiff was markedly limited in his
 6
     ability to sit, stand, walk, lift, carry, handle, push, pull, reach, stoop, crouch, see, hear,
 7
     and communicate due to depression, anxiety, diabetes, hypertension, joint pain in the hips
 8
     and shoulders, back pain and sciatica, and carpal tunnel syndrome. AR 377. Ms.
 9
     Armstrong opined Plaintiff was unable to perform even sedentary work. AR 378.
10

11          Dr. Sidhu performed a review of medical evidence in April 2018, reviewing Ms.

12 McCrery’s evaluation and a radiology report from August 2016. See AR 700–03. Dr.

13 Sidhu opined Plaintiff had marked postural restrictions, significant or moderate gross or

14 fine motor skill restrictions, maximum 10-pound lifting restriction, and must sit for most

15 of the day, walking or standing for brief periods. See AR 701–02. Dr. Sidhu opined

16 Plaintiff was limited to sedentary work. See AR 700, 702.

17
            The ALJ analyzed Ms. Armstrong’s and Dr. Sidhu’s opinions together, and
18
     rejected both opinions as “not persuasive.” AR 37. The ALJ reasoned Ms. Armstrong
19
     evaluated Plaintiff “on a limited basis” and both providers “reviewed limited records.”
20
     Id. The ALJ added Ms. Armstrong’s and Dr. Sidhu’s opinions were inconsistent with
21
     those of Dr. Judish (whose full name and medical degree are not indicated in the record),
22
     physical therapist Linnea Comstock, DPT, and non-examining doctors Howard Platter,
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 8
              Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 9 of 15




 1 M.D., and Desmond Tuason, M.D. See id.

 2          The ALJ erred in rejecting Ms. Armstrong’s and Dr. Sidhu’s opinions based on
 3 their limited treatment and review of limited records. An ALJ may not reject a medical

 4
     opinion “with boilerplate language that fails to offer a substantive basis for” the ALJ’s
 5
     conclusion. Garrison v. Colvin, 759 F.3d 995, 1012–13 (9th Cir. 2014) (citing Nguyen v.
 6
     Chater, 100 F.3d 1462, 1464 (9th Cir. 1996). The ALJ did not identify what information
 7
     these providers did not have that would undermine their conclusions, and thus failed to
 8
     adequately explain the supportability or consistency factors in rejecting their opinions.
 9
            The ALJ further erred in rejecting Ms. Armstrong’s and Dr. Sidhu’s opinions as
10

11 inconsistent with the opinions of Dr. Judish, Ms. Comstock, Dr. Platter, and Dr. Tuason.

12 The ALJ is empowered to choose opinions from certain providers over those of others,

13 but in order to allow for meaningful review, the ALJ must give reasons explaining why

14 he chose certain opinions over others. See Patricia F., 2020 WL 1812233, at *4 (citing

15 Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844,

16 5852 (Jan. 18, 2017)). All the ALJ did here was give a boilerplate statement noting

17
     which opinions he preferred. That is inadequate, and thus the ALJ erred in rejecting the
18
     opinions of Ms. Armstrong and Dr. Sidhu.
19
                   3.      Ms. McCrery
20
            Ms. McCrery completed a physical functional evaluation of Plaintiff in March
21
     2018. See AR 695–99. Ms. McCrery opined Plaintiff was markedly limited in his ability
22
     to sit, stand, walk, lift, carry, handle, push, pull, reach, stoop, and crouch due to thoracic
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 9
            Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 10 of 15




 1 and lumbar back pain, left shoulder pain, bilateral hip pain, and right knee pain. See AR

 2 696. Ms. McCrery opined Plaintiff was limited to sedentary work. AR 697.

 3         The ALJ rejected Ms. McCrery’s opinions as “not persuasive.” AR 37. The ALJ
 4
     reasoned Ms. McCrery “only listed pain as diagnoses affecting work activity, which are
 5
     symptoms not impairments.” Id. (internal citation omitted). This reason is not supported
 6
     by substantial evidence. Ms. McCrery made specific diagnoses using common medical
 7
     billing codes, and then identified the impairments—not just the symptoms—those
 8
     diagnoses caused. See AR 696.
 9
           The ALJ further rejected Ms. McCrery’s opinions because “concurrent exam notes
10

11 noted lack of other signs including no involuntary movement or twitching (spasm), no

12 acute distress, and no other signs such as tenderness, atrophy, or gait abnormalities.

13 Aside from some limited spine and shoulder range of motion, [Plaintiff] had an otherwise

14 normal physical exam.” AR 37. But the ALJ failed to explain why the lack of these

15 other signs matter. Limitations in range of motion due to pain could alone be sufficient

16 to support, for example, lifting, carrying, pushing, and pulling restrictions. That Plaintiff

17
     did not demonstrate tenderness or involuntary twitching does not clearly undermine Ms.
18
     McCrery’s opined limitations.
19
           Finally, the ALJ erred in rejecting Ms. McCrery’s opinions on the basis that he
20
     found the opinions of Dr. Platter and Dr. Tuason more persuasive. See AR 37. Again,
21
     the ALJ could find those opinions more persuasive, but needed to give reasons why he
22
     did so. See Patricia F., 2020 WL 1812233, at *4 (citing 82 Fed. Reg. at 5852). All he
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 10
            Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 11 of 15




 1 did here was state his preference. The ALJ therefore erred in rejecting Ms. McCrery’s

 2 opinions.

 3          C.      Plaintiff’s Symptom Testimony
 4
            Plaintiff argues the ALJ erred in rejecting his testimony regarding the reaching
 5
     limitations his shoulder impairment causes. Dkt. 9, pp. 9–13. Plaintiff testified he has
 6
     problems with both shoulders, which cause problems reaching. See AR 68, 290, 307,
 7
     312. He testified he can reach forward, but could only do a job that involved putting
 8
     things together at a desk in front of him for about a half hour. AR 69. He testified he can
 9
     reach overhead, but it hurts. Id. Plaintiff thought he could reach up and bring down
10

11 maybe 10 pounds. AR 69–70. He could reach to the side for limited periods of time.

12 AR 70.

13          The Ninth Circuit has “established a two-step analysis for determining the extent

14 to which a claimant’s symptom testimony must be credited.” Trevizo, 871 F.3d 664, 678

15 (9th Cir. 2017). The ALJ must first determine whether the claimant has presented

16 objective medical evidence of an impairment that “could reasonably be expected to

17
     produce the pain or other symptoms alleged.” Garrison, 759 F.3d at 1014–15. At this
18
     stage, the claimant need only show the impairment could reasonably have caused some
19
     degree of the symptoms; he does not have to show the impairment could reasonably be
20
     expected to cause the severity of symptoms alleged. Id. The ALJ found Plaintiff met this
21
     step. AR 31.
22
            If the claimant satisfies the first step, and there is no evidence of malingering, the
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 11
            Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 12 of 15




 1 ALJ may only reject the claimant’s testimony “by offering specific, clear and convincing

 2 reasons for doing so. This is not an easy requirement to meet.” Garrison, 759 F.3d at

 3 1014–15. The ALJ’s analysis did not meet this standard.

 4
            The ALJ erred in rejecting Plaintiff’s shoulder symptom testimony as inconsistent
 5
     with the medical evidence. See AR 33, 35. An ALJ may reject a claimant’s symptom
 6
     testimony when it is contradicted by the medical evidence. See Carmickle v. Comm’r,
 7
     Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (citing Johnson v. Shalala, 60 F.3d
 8
     1428, 1434 (9th Cir.1995)). But the ALJ must explain how the medical evidence
 9
     contradicts the claimant’s testimony. See Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
10

11 1993). Furthermore, the ALJ “cannot simply pick out a few isolated instances” of

12 medical health that support his conclusion, but must consider those instances in the

13 broader context “with an understanding of the patient’s overall well-being and the nature

14 of [his] symptoms.” Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016). In discussing

15 the medical evidence, the ALJ noted Plaintiff had some normal findings along with some

16 abnormal findings, but failed to explain how that contradicted Plaintiff’s testimony. See

17
     AR 33. Elsewhere, the ALJ determined Plaintiff showed improvement with physical
18
     therapy. See AR 36. But Plaintiff continued to experience symptoms. See AR 571. The
19
     ALJ did not identify evidence establishing that Plaintiff improved so substantially with
20
     physical therapy as to undermine his testimony that he was limited by his shoulders.
21
            The ALJ similarly erred in rejecting Plaintiff’s shoulder symptom testimony based
22
     on an alleged failure to seek additional treatment. The ALJ reasoned Plaintiff saw an
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 12
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 13 of 15




 1 orthopedist who gave him treatment options, which Plaintiff said he would consider and

 2 then call when he was ready to move forward. See AR 36. This issue is closely related

 3 to the ALJ’s evaluation of the overall medical evidence, so it is not clear the ALJ would

 4
     reach the same conclusion had he correctly evaluated the overall medical evidence. The
 5
     ALJ thus erred in rejecting Plaintiff’s testimony based on failure to seek treatment.
 6
            The ALJ also erred in rejecting Plaintiff’s testimony based on Ms. Comstock’s
 7
     statement that she believed Plaintiff was capable of driving a truck. See AR 35, 914.
 8
     The ALJ reasoned driving a truck was a medium exertion job per the Dictionary of
 9
     Occupational Titles (“DOT”), which was beyond what Plaintiff testified he could do. See
10

11 AR 35. The record does not contain any evidence showing Ms. Comstock was using the

12 DOT definition of a truck driver when describing Plaintiff’s capabilities. See AR 914.

13 The ALJ’s reasoning here was thus not supported by substantial evidence, and not a valid

14 reason to reject Plaintiff’s testimony.

15          The ALJ further erred in rejecting Plaintiff’s symptom testimony based on his
16 interactions with Washington’s Department of Vocational Rehabilitation (“DVR”). The

17
     ALJ’s analysis does not identify any facts that undermine Plaintiff’s testimony regarding
18
     the severity of his shoulder symptoms. Plaintiff indicated a desire to work as a truck
19
     driver, but the evidence does not show that was anything more than a desire. See AR
20
     747. Plaintiff requested his DVR file be closed in 2017 because he needed to move his
21
     mother in with him, which the ALJ noted was inconsistent with Plaintiff’s statement that
22
     he lived alone. See AR 35, 810. Plaintiff again stopped DVR services in 2018 and
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 13
             Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 14 of 15




 1 reported the Department of Social and Health Services was “making him” apply for

 2 disability. See AR 36, 788–89. Nothing about any of these facts shows Plaintiff could do

 3 more than he alleged, or undermines his testimony in any relevant way. The ALJ thus

 4
     erred in rejecting Plaintiff’s shoulder symptom testimony based on these facts.
 5
            In sum, the ALJ failed to provide any valid reasons for rejecting Plaintiff’s
 6
     testimony regarding the severity of his shoulder symptoms.
 7
            D.     Scope of Remand
 8
            Plaintiff asks the Court to remand this matter for an award of benefits. Dkt. 9, pp.
 9
     13–14. Remand for an award of benefits “is a rare and prophylactic exception to the
10

11 well-established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.

12 2017). The Ninth Circuit has established a three-step framework for deciding whether a

13 case may be remanded for an award of benefits. Id. at 1045. First, the Court must

14 determine whether the ALJ has failed to provide legally sufficient reasons for rejecting

15 evidence. Id. (citing Garrison, 759 F.3d at 1020). Second, the Court must determine

16 “whether the record has been fully developed, whether there are outstanding issues that

17
     must be resolved before a determination of disability can be made, and whether further
18
     administrative proceedings would be useful.” Treichler v. Comm’r of Soc. Sec. Admin.,
19
     775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and quotation marks omitted). If
20
     the first two steps are satisfied, the Court must determine whether, “if the improperly
21
     discredited evidence were credited as true, the ALJ would be required to find the
22
     claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if [the Court]
23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 14
            Case 3:20-cv-05083-RAJ Document 15 Filed 09/11/20 Page 15 of 15




 1 reach[es] the third step and credits [the improperly rejected evidence] as true, it is within

 2 the court’s discretion either to make a direct award of benefits or to remand for further

 3 proceedings.” Leon, 880 F.3d at 1045 (citing Treichler, 773 F.3d at 1101).

 4
           The appropriate remedy here is to remand for further proceedings. The record
 5
     does not unambiguously establish Plaintiff has limitations that would preclude him from
 6
     working. Plaintiff’s testimony and the medical opinions the ALJ erroneously rejected
 7
     conflict with other medical opinions in the record, and the ALJ must resolve such
 8
     conflicts. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 9
           On remand, the ALJ shall reevaluate the opinions of Ms. Armstrong, Dr. Sidhu,
10

11 and Ms. McCrery, as well as Plaintiff’s testimony regarding the severity of his shoulder

12 symptoms. The ALJ shall reevaluate all relevant steps of the disability evaluation

13 process, and conduct further proceedings necessary to reevaluate the disability

14 determination in light of this opinion.

15                                        CONCLUSION
16         For the foregoing reasons, the Commissioner’s final decision is REVERSED and
17
     this case is REMANDED for further administrative proceedings under sentence four of
18
     42 U.S.C. § 405(g).
19
           DATED this 11th day of September, 2020.
20

21

22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 15
